Citation Nr: 1612485	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the RO in St. Petersburg, Florida that in pertinent part, denied service connection for hypertension.  A May 2014 rating decision further denied that there was new and material evidence to reopen a claim for service connection for hypertension; however his original claim was still on appeal.  Therefore there is no requirement that the Veteran reopen this claim by submitting new and material evidence.  

A personal hearing was held in May 2015 before the undersigned Veterans Law Judge (VLJ) of the Board and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in May 2015.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

This claim was remanded by the Board in August 2015 for further development.  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding VA or private treatment records concerning the Veteran's hypertension dated since April 2010 and to solicit VA opinions concerning the etiology of this condition.  Review of the completed development reveals that there has been at the very least substantial compliance with these directives.  All of the Veteran's VA treatment records since April 2010 were obtained and added to the claims file and the Veteran was sent a letter asking him to identify the location of any relevant outstanding private treatment records, to which he did not respond.  Additionally, a VA examiner reviewed the Veteran's claims file and rendered opinions concerning the etiology of the hypertension, including whether the condition was directly related to service or, alternatively, whether it was related to his service-connected diabetes mellitus type II.  The examination was wholly adequate, as will be discussed below.  Thus, as there has been substantial compliance with the prior remand, the Board is proceeding with its adjudication of the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran's hypertension was not caused by his active duty service; nor did it incept while he was on active duty or within one year of his discharge. 

2. The hypertension was not caused or aggravated by his service-connected diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a October 2009 letter sent to the Veteran that fully informed him of how to establish service connection, including secondary service connection, as well as both the VA's and the Veteran's evidentiary obligations.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, VA medical records, private medical records, a VA examination, VA medical opinions, and statements and testimony from the Veteran.  He was sent additional notice after the August 2015 Board remand asking him to identify other outstanding sources of medical evidence to which he did not respond.  

The February 2010 VA examination along with the December 2015 VA medical opinions are adequate for adjudication purposes with regards to the issue of entitlement to service connection for hypertension, as the VA examiners reviewed the Veteran's medical history, documented his current medical conditions, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2015 VA opinions addressed all possible theories of entitlement, including the Veteran's belief that the hypertension is secondary to his service-connected diabetes mellitus type II. 

The Veteran testified at a Board hearing in May 2015.  The hearing was adequate as the Veterans Law Judge explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Service Connection for Hypertension

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the medical conditions cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming the condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  The Veteran's hypertension would qualify him for the benefit of the presumption; however, as there is no evidence he was diagnosed with this condition within one year of his discharge in January 1970, he cannot succeed using the presumption for his claim.

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The probative value of medical opinion evidence is based on a medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning now to the facts of the case, the Veteran has variously stated that his hypertension incepted in 1997, roughly at the same time as his diabetes mellitus.  He has alleged that the hypertension is secondary to the already service-connected diabetes mellitus.  In support of his claim, he submitted an internet article from WebMD.com which stated that "[p]eople with diabetes are more likely to also have high blood pressure or hypertension."  The article further discusses the possibility that diabetes and its effects can predispose a person to developing atherosclerosis, which can in turn cause high blood pressure.  

The earliest medical records in the claims file noting a hypertension diagnosis are private treatment records from August 2001.  Hypertension is further noted throughout the Veteran's VA treatment records.  Thus, there is no question that he has a current diagnosis of this condition.  

The Veteran underwent a VA examination in February 2010.  The claims file, including the relevant medical records, was reviewed.  At this examination, the Veteran indicated that onset of his hypertension was around 1998 at "about the same time as his diabetes."  He began daily medication on that time, including use of an ACE inhibitor and Lisinopril.  The Veteran was still treating the hypertension with continuous medication at the time of the exam.  The examiner marked that the Veteran suffered from a stroke/transient ischemic attack in October 2008 that was related to the hypertension.  Additionally, it was noted that the Veteran had nosebleeds related to the hypertension.  Dizziness and dyspnea were further noted.  His blood pressure was measured three times and the results were as follows: 138/84, 143/82, 135/77.  He scored six METs on a stress test.  His heart was normal in size per the results of a November 2009 echocardiogram.  The Veteran's final diagnosis was essential hypertension.  The examiner stated that this condition contributed to a lack of stamina, which in turn led to the Veteran working less hours over the past few years.  The examiner ultimately opined that the hypertension was less likely as not caused by or a result of the diabetes mellitus type II.  The rationale was that the Veteran developed these conditions at roughly the same time.  

VA medical opinions concerning the Veteran's hypertension were generated in October 2015.  The examiner indicated that the claims file was reviewed, including all pertinent medical records and the Veteran's testimony.  The examiner first opined that it was unlikely that the Veteran's current hypertension was related to his active duty service.  As rationale, the examiner pointed out that the STRs did not contain any record of high blood pressure or associated treatment.  Additionally, the Veteran himself stated that he was first diagnosed in 1997, approximately 27 years after his discharge.  The examiner included direct quotations from the Veteran's Board hearing.  The examiner next opined that it was unlikely that the hypertension manifested within the first year after his separation from service.  The rationale was the same as above: that the Veteran testified that he was first diagnosed in 1997.  Finally, the examiner opined that it was unlikely that the Veteran's service-connected diabetes mellitus type II or any other service-connected disability, caused or aggravated his hypertension.  The examiner disputed the Veteran's testimony that he believed the two conditions were related because they were diagnosed at the same time.  The examiner stated this belief had no basis in clinical medicine; rather, the hypertension was a co-existing condition which began around the same time as the diabetes.  The examiner then quoted extensively from an article from the National Institute of Health.  This article stated that hypertension and diabetes share common pathways and were the results of the metabolic syndrome.  Thus, the conditions may develop one after the other in a person.  However, the article stated that central obesity was the cause of the metabolic syndrome.  The examiner then stated that hypertension and diabetes mellitus type II frequently coexist due to common underlying risk factors.  He explained that this, in and of itself, does not establish a cause and effect relationship, as essential hypertension had no specific underlying causal condition.  

After review of the above evidence, the Board must deny the Veteran's claim for service connection for hypertension.  There is no evidence the condition was caused by his active duty service; nor is there evidence it incepted during service or within one year of his discharge in 1970.  Thus, service connection on a direct basis or using the presumption for a chronic condition is inapplicable here.  The Veteran, however, alleges specifically that the condition was caused or aggravated by his service-connected diabetes.  The Board does not agree.  As a layperson, the Veteran is not competent to provide the missing medical evidence linking his hypertension and diabetes conditions.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Furthermore, the internet article he submitted in May 2015 is general in nature in its discussion about a possible relationship between the two conditions.  This cannot be used as medical evidence to support his claim.  The Board finds the recent set of VA opinions generated in October 2015 to be probative.  They were based on a review of the entire claims folder, including the Veteran's May 2015 hearing testimony, and are supported by detailed and well-reasoned rationales.  The opinion regarding secondary service connection addressed both theories of aggravation and causation and quotes relevant medical literature.  The opinions stated unequivocally that it was unlikely the Veteran's hypertension was caused or aggravated by his diabetes mellitus type II.  

With the most weight placed on the October 2015 VA opinions, the preponderance of the evidence is against the Veteran's claim.  The benefit of the doubt rule does not apply and his claim is resultantly denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, type II, is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


